Mr. Justice Robb
delivered the opinion of the Court:
This is an appeal from a decision of the Commissioner of Patents rejecting appellant’s application for a patent. We reproduce counts 1 and 2 of the three counts of the application:
“1. A pavement composed of two elements, to wit: a relatively thick supporting layer of hydraulic concrete forming the body of the pavement, and a thin adhesive cushioning and sealing layer of bituminous cement applied to the upper surface of the said body.
“2. A pavement composed of a relatively thick layer of hydraulic concrete which forms the body of the pavement, said *300layer having applied directly to its upper surface a relatively thin adhesive cushioning and sealing layer of bituminous cement, with mineral matter embedded therein.”
This alleged invention, expressed in substantially the same claims, was before us on the appeal of Groves (Re Groves, 41 App. D. C. 316), and we then affirmed the decision of the Patent Office that nothing patentably novel was shown. The application in the present case was filed about a year prior to that in the Groves Case, but this fact in no way affects the situation. We agree with the Patent Office that no reason has been shown why the same conclusion should not be reached in this case as in that of Groves. We therefore affirm the decision. Affirmed.